                                          Case 4:20-cv-01113-PJH Document 10 Filed 04/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL HILDEBRAND,                            Case No. 20-cv-01113-PJH
                                                       Petitioner,
                                   8
                                                                                        ORDER DISMISSING PETITION, AND
                                                v.                                      DENYING CERTIFICATE OF
                                   9
                                                                                        APPEALABILITY
                                  10     R. BROOMFIELD,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas case filed pro se by a state prisoner. The original petition was

                                  14   dismissed with leave to amend and petitioner has filed an amended petition. As grounds

                                  15   for federal habeas relief petitioner seeks relief regarding the sentencing for his 2006

                                  16   conviction where he entered into a plea bargain. Court records indicate that petitioner

                                  17   previously filed a petition in this court regarding the same conviction. See Hildebrand v.

                                  18   Chavez, Case No. 10-1957 PJH. The earlier filed case was dismissed as untimely in

                                  19   2012 and an appeal was denied. Id.

                                  20          “A claim presented in a second or successive habeas corpus application under

                                  21   section 2254 that was not presented in a prior application shall be dismissed . . .” 28

                                  22   U.S.C. § 2244(b)(2). This is the case unless,

                                  23                         (A) the applicant shows that the claim relies on a new
                                                     rule of constitutional law, made retroactive to cases on
                                  24                 collateral review by the Supreme Court, that was previously
                                                     unavailable; or
                                  25                         (B) (i) the factual predicate for the claim could not have
                                                     been discovered previously through the exercise of due
                                  26                 diligence; and
                                                             (ii) the facts underlying the claim, if proven and viewed
                                  27                 in light of the evidence as a whole, would be sufficient to
                                                     establish by clear and convincing evidence that, but for
                                  28                 constitutional error, no reasonable factfinder would have found
                                          Case 4:20-cv-01113-PJH Document 10 Filed 04/20/20 Page 2 of 2



                                                         the applicant guilty of the underlying offense.
                                   1
                                       28 U.S.C. § 2244(b)(2).
                                   2
                                              “Before a second or successive application permitted by this section is filed in the
                                   3
                                       district court, the applicant shall move in the appropriate court of appeals for an order
                                   4
                                       authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). In
                                   5
                                       the amended petition, petitioner argues that his new claims have merit. Even if the new
                                   6
                                       claims have merit, petitioner must still obtain permission from the Ninth Circuit.
                                   7
                                              The petition is DISMISSED for the reasons set out above. Petitioner may refile
                                   8
                                       this case if he receives authorization from the Ninth Circuit. Because reasonable jurists
                                   9
                                       would not find the result here debatable, a certificate of appealability (“COA”) is DENIED.
                                  10
                                       See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (standard for COA). The clerk shall
                                  11
                                       close the file.
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: April 20, 2020
                                  14

                                  15
                                                                                                    /s/ Phyllis J. Hamilton
                                  16                                                               PHYLLIS J. HAMILTON
                                                                                                   United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
